DETAILED ACTION

The instant application having application No 17/229,882 filed on 04/14/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 6 would be allowable if (i) both claims 7 and 8 are incorporated into the independent claim 6, (ii) resolve nonstatutory double patenting rejection.
Claim 11 would be allowable if (i) both claims 7 and 8 are incorporated into the independent claim 11, (ii) resolve nonstatutory double patenting rejection.
Claim 12 would be allowable if (i) both claims 13 and 14 are incorporated into the independent claim 12, (ii) resolve nonstatutory double patenting rejection.
Claim 17 would be allowable if (i) both claims 7 and 8 are incorporated into the independent claim 17, (ii) resolve nonstatutory double patenting rejection.
Claim 18 would be allowable if (i) both claims 7 and 8 are incorporated into the independent claim 18, (ii) resolve nonstatutory double patenting rejection.
Claim 19 would be allowable if (i) both claims 7 and 8 are incorporated into the independent claim 19, (ii) resolve nonstatutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-9, and 11-12 of Patent Application No. 16310434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based to notify each of the two or more wireless communication devices of the recommended TDD frame configuration and vice versa.
For claim 6, Patent Application disclose a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices, the acquired information including information relating to a geographical location of each of the two or more wireless communication devices, and information relating to a TDD frame configuration of each of the two or more wireless communication devices determination circuitry configured to perform, based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices, and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship; and notification circuitry configured to notify each of the two or more wireless communication devices of the recommended TDD frame configuration(See Claim 1).
For claim 7, Patent Application disclose the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (See Claim 3).
For claim 8, Patent Application disclose the information relating to the TDD frame configuration of each of the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (See Claim 1).
For claim 9, Patent Application disclose the recommended TDD frame configuration is set based on the acquired TDD frame configuration (See Claim 1).
For claim 10, Patent Application disclose the information acquisition circuitry acquires information from another communication control device (See Claim 3).
For claim 11, Patent Application disclose a wireless communication device that secondarily uses part of or all of frequency channels for a primary system, the wireless communication device comprising communication circuitry configured to notify, to a communication control device, information for the wireless communication device, the information including information relating to a geographical location of the wireless communication device, and  information relating to a TDD frame configuration of the wireless communication device; information acquisition circuitry configured to acquire a recommended TDD frame configuration selected by the communication control device, wherein the recommended TDD frame configuration is selected by the communication control device based on the notified information for the wireless communication device, and information for a second wireless communication device obtained by the communication control device, wherein the information for the second wireless communication device comprises: information relating to a geographical location of the second wireless communication device, and information relating to a TDD frame configuration of the second wireless communication device; and control circuitry configured to set a TDD frame configuration based on the recommended TDD frame configuration(See Claim 8).
For claim 12, Patent Application disclose a method performed by a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the method comprising acquiring information for two or more wireless communication devices, the acquired information including information relating to a geographical location of each of the two or more wireless communication devices, and information relating to a TDD frame configuration of each of the two or more wireless communication devices: performing, based on the acquired information, both of: determination of a positional relationship among coverages of the two or more wireless communication devices, and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship; and notifying each of the two or more wireless communication devices of the recommended TDD frame configuration. 
For claim 13, Patent Application disclose the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (See Claim 8). 
For claim 14, Patent Application disclose the information relating to the TDD frame configuration of each of the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (See Claim 8). 
For claim 15, Patent Application disclose the recommended TDD frame configuration is set based on the acquired TDD frame configuration (See Claim 8). 
For claim 16, Patent Application disclose acquiring information from another communication control device (See Claim 3). 
For claim 17, Patent Application disclose a method by a wireless communication device that secondarily uses part of or all of frequency channels for a primary system, the method comprising: notifying, to a communication control device, information for the wireless communication device, the information including: information relating to a geographical location of the wireless communication device, and information relating to a TDD frame configuration of the wireless communication device, and acquiring a recommended TDD frame configuration that is selected by the communication control device, wherein the recommended TDD frame configuration is selected by the communication control device based on: the notified information for the wireless communication device, and information for a second wireless communication device obtained by the communication control device, wherein the information for the second wireless communication device comprises: information relating to a geographical location of the second wireless communication device, and information relating to a TDD frame configuration of the second wireless communication device; and  setting a TDD frame configuration based on the recommended TDD frame configuration.
For claim 18, Patent Application disclose a non-transitory computer readable medium including a program which causes a device to execute acquiring information for two or more wireless communication devices, the acquired information including information relating to a geographical location of each of the two or more wireless communication devices, and information relating to a TDD frame configuration of each of the two or more wireless communication devices performing, based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices, and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship; and notifying each of the two or more wireless communication devices of the recommended TDD frame configuration(See Claim 8).
For claim 19, Patent Application disclose a non-transitory computer readable medium including a program which causes a wireless communication device that secondarily uses part of or all of frequency channels for a primary system to execute a method, the method comprising notifying, to a communication control device, information for the wireless communication device, the information including information relating to a geographical location of the wireless communication device, and information relating to a TDD frame configuration of the wireless communication device; acquiring a recommended TDD frame configuration that is selected by the communication control device, wherein the recommended TDD frame configuration is selected by the communication control device based on: the notified information for the wireless communication device, and information for a second wireless communication device obtained by the communication control device, the information for the second wireless communication device comprising: information relating to a geographical location of the second wireless communication device, and information relating to a TDD frame configuration of the second wireless communication device; and setting a TDD frame configuration based on the recommended TDD frame configuration(See Claim 11). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Markhovsky et al. (US 20190285722, Sep. 19, 2019) in view of Srikanteswara et al. (US 20170318470, Nov. 2, 2017).
Claims 1-5 (Cancelled):
Regarding Claim 6, Markhovsky discloses and information relating to a TDD frame configuration of each of the two or more wireless communication devices determination circuitry configured to perform (page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), 
based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))), 
and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)); 
and notification circuitry configured to notify each of the two or more wireless communication devices of the recommended TDD frame configuration (page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Markhovsky discloses all aspects of the claimed invention, except a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices,  the acquired information including information relating to a geographical location of each of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), 
the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices, 
the acquired information including information relating to a geographical location of each of the two or more wireless communication devices(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.
Regarding Claim 7, Markhovsky discloses all aspects of the claimed invention, except the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)).
Regarding Claim 8, Markhovsky discloses the information relating to the TDD frame configuration of each of the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices (page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Regarding Claim 9, Markhovsky discloses the recommended TDD frame configuration is set based on the acquired TDD frame configuration (page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation).
Regarding Claim 10, Markhovsky discloses the information acquisition circuitry acquires information from another communication control device(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))).
Regarding Claim 11, Markhovsky discloses a wireless communication device that secondarily uses part of or all of frequency channels for a primary system, the wireless communication device comprising communication circuitry configured to notify(page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)), 
to a communication control device, information for the wireless communication device, the information including information relating to a geographical location of the wireless communication device, and information relating to a TDD frame configuration of the wireless communication device(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))); 
information acquisition circuitry configured to acquire a recommended TDD frame configuration selected by the communication control device(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)), wherein the recommended TDD frame configuration is selected by the communication control device based on the notified information for the wireless communication device(page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)), and information relating to a TDD frame configuration of the second wireless communication device; and control circuitry configured to set a TDD frame configuration based on the recommended TDD frame configuration(page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation).
Markhovsky discloses all aspects of the claimed invention, except information for a second wireless communication device obtained by the communication control device, wherein the information for the second wireless communication device comprises information relating to a geographical location of the second wireless communication device.
Srikanteswara is the same field of invention teaches information for a second wireless communication device obtained by the communication control device (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), wherein the information for the second wireless communication device comprises information relating to a geographical location of the second wireless communication device(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.

Regarding Claim 12, Markhovsky discloses acquiring information for two or more wireless communication devices(page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), 
, and information relating to a TDD frame configuration of each of the two or more wireless communication devices performing(page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))), 
and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)); and notifying each of the two or more wireless communication devices of the recommended TDD frame configuration(page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)). 
	Markhovsky discloses all aspects of the claimed invention, except performed by a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the acquired information including information relating to a geographical location of each of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches performed by a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system(page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), the acquired information including information relating to a geographical location of each of the two or more wireless communication devices(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.
	Regarding Claim 13, Markhovsky discloses all aspects of the claimed invention, except the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices. 
Srikanteswara is the same field of invention teaches the information for the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices(page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)).
Regarding Claim 14, Markhovsky discloses the information relating to the TDD frame configuration of each of the two or more wireless communication devices is acquired from respective ones of the two or more wireless communication devices(page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Regarding Claim 15, Markhovsky discloses the recommended TDD frame configuration is set based on the acquired TDD frame configuration(page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation). 
Regarding Claim 16, Markhovsky discloses acquiring information from another communication control device(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))). 
Regarding Claim 17, Markhovsky discloses and information relating to a TDD frame configuration of each of the two or more wireless communication devices determination circuitry configured to perform (page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), 
based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))), 
and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)); 
and notification circuitry configured to notify each of the two or more wireless communication devices of the recommended TDD frame configuration (page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Markhovsky discloses all aspects of the claimed invention, except a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices,  the acquired information including information relating to a geographical location of each of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), 
the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices, 
the acquired information including information relating to a geographical location of each of the two or more wireless communication devices(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.
Regarding Claim 18, Markhovsky discloses and information relating to a TDD frame configuration of each of the two or more wireless communication devices determination circuitry configured to perform (page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), 
based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))), 
and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)); 
and notification circuitry configured to notify each of the two or more wireless communication devices of the recommended TDD frame configuration (page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Markhovsky discloses all aspects of the claimed invention, except a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices,  the acquired information including information relating to a geographical location of each of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), 
the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices, 
the acquired information including information relating to a geographical location of each of the two or more wireless communication devices(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.
Regarding Claim 19, Markhovsky discloses and information relating to a TDD frame configuration of each of the two or more wireless communication devices determination circuitry configured to perform (page 27, par (0366), line 1-10, wireless networks that employ reference and pilot signals, and synchronization signals (information relating to the duplex mode), including simplex, half-duplex and full duplex modes of operation), 
based on the acquired information, both of determination of a positional relationship among coverages of the two or more wireless communication devices(page 3, par(0943), line 1-20, the UE is located along an arc defined by the serving sector azimuth beam width and the RTT/2 range, when AoA/DoA estimates are available, that the UE(wherein according to the par(0557) which is more than two wireless devices) position determined at the hyperbola and arc intersection vicinity, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR, also see par (0557), shows sector ID identifies a section within the cell diameter that includes a number of handsets that are known to have a different location than the other handsets in other sectors of the cell diameter (wherein wireless handsets are the two or more wireless communication devices))), 
and selection of a recommended TDD frame configuration for each of the two or more wireless communication devices in accordance with the determined positional relationship(page 3, par(0943), line 1-20, the UE location is determined by scoring intersection points corresponding to each cell/tower (sector) on a chosen hyperbola, Scoring is based on a difference in angles between the direction a cell is pointing and the direction to a point on the hyperbola and a distance from each point to the corresponding cell/tower. Scores weighted according to their corresponding cell/tower's SNR (wherein determining the positional relationship)); 
and notification circuitry configured to notify each of the two or more wireless communication devices of the recommended TDD frame configuration (page 46, par (0650), line 1-10, selection is based on the confidence metric with ToA/ToF values is utilized for calculating the position fix, provided (notification to the devices) that this signal meets the confidence metric parameters threshold requirements (selected operation parameter)).
Markhovsky discloses all aspects of the claimed invention, except a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system, the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices,  the acquired information including information relating to a geographical location of each of the two or more wireless communication devices.
Srikanteswara is the same field of invention teaches a communication control device that controls two or more wireless communication devices, the two or more wireless communication devices secondarily using part of or all of frequency channels for a primary system (page 2, par (0030), line 1-10, Each network transmitter, a base station or small cell which are referred to as Citizens Broadband Radio Service Devices (CBSD) in the context of SAS (see fig 2 shows two or more wireless devices)), 
the communication control device comprising information acquisition circuitry configured to acquire information for the two or more wireless communication devices, 
the acquired information including information relating to a geographical location of each of the two or more wireless communication devices(page 2, par(0024), line 1-10, as incumbent maintain prioritized access of the targeted LSA band over all licensees, any licensee required to vacate the targeted LSA band for a given geographic area, given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band, also see fig 2 shows more than two wireless devices)).
Markhovsky and Srikanteswara are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to radio access technology information, information relating to an operable frequency band, information relating to a geographical location and the teaching of Markhovsky to include the given frequency range, and given period of time during which an incumbent is accessing the targeted LSA band of Srikanteswara because it provides negative feedback to help ensure that the total delay through the delay line is one VCO cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Smith (US 20170180938, Jun. 22, 2017) teaches Method and System For Improving the Location of Fixed Wireless CBSD Nodes.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464